Citation Nr: 0905243	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement of the appellant to the apportionment of an 
increased share of the Veteran's Department of Veterans 
Affairs disability benefits, on behalf of his minor children, 
P.L.B. and P.R.B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to March 
1991.  The appellant is the ex-spouse of the Veteran.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The Veteran has reported monthly expenses exceeding his 
monthly income by $473.61.

2.  The appellant has reported monthly income exceeding her 
monthly income by $137.32.


CONCLUSION OF LAW

The criteria for an increased monthly apportionment of the 
Veteran's VA disability compensation benefits to the 
appellant on behalf of his minor children, P.L.B. and P.R.B., 
are not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451, 3.453 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

However, the United States Court of Appeals for Veterans 
Claims has held that the VCAA does not apply to decisions 
regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  An apportionment decision involves a 
determination as to how existing benefits are paid, such as 
between a veteran and his dependents in the case at hand.  
Under the reasoning in Sims, the requirements of the VCAA 
have been met in this case.

Both the appellant and the Veteran have been advised by the 
RO of the appropriate laws and regulations relating to 
requests for apportionment; the Veteran was notified in 
letters dated in December 2004 and April 2006, and the 
appellant was notified in letters dated in December 2004, 
November 2006, and October 2008.  The RO has also explained 
to the appellant and the Veteran the bases for determining 
the amount of additional benefits that the appellant should 
receive on behalf of the Veteran's minor children, in the 
March 2006 statement of the case and the November 2008 
supplemental statement of the case.  The RO also afforded the 
Veteran the opportunity to present information and evidence 
in support of the claim in a hearing, but the appellant 
indicated that she did not desire a hearing in her May 2006 
substantive appeal and in a December 2005 statement, and the 
Veteran has not expressed a desire for a hearing.  
Accordingly, these actions satisfy any duties to notify and 
assist owed the Veteran and the appellant in the development 
of this claim.  

The appellant is seeking an increased apportionment on behalf 
of her minor children, P.L.B. and P.R.B., contending that 
P.L.B. and P.R.B.'s expenses, including orthodontia, school 
supplies, pharmaceuticals, clothing, and food, exceed the 
amount of income she receives on their behalf from the 
Veteran and on her own from other sources, including 
employment.  To that end, when a veteran's dependent children 
are not in his or her custody, all or any part of the 
compensation benefits payable may be apportioned as may be 
prescribed by VA.  38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a) (1) (ii) provides that an apportionment may be 
paid if the veteran's child is not in the veteran's custody 
and the veteran is not reasonably discharging his 
responsibility for the child's support.  It is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents, and the 
apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving additional support to "dependents".  See, e.g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

Since this case involves a claim to an increased apportioned 
share of the Veteran's VA benefits, and the underlying 
apportionment has already been established, 38 C.F.R. § 3.453 
applies because it governs such determinations of the rate of 
apportionment.  Under 38 C.F.R. § 3.453, the hardship of the 
parties is to be considered for the purpose of determining 
the rate or amount of apportionment.  

Having considered the evidence of record and the contentions 
of both the Veteran and appellant, the Board finds that the 
evidence of record does not support an increase in the amount 
of the apportionment to the appellant.

During the period of this appeal, the Veteran received 
monthly VA disability benefits which included an additional 
amount for P.L.B. and P.R.B., before apportionment, totaling 
between $1200 and $1304.  Once apportionment was enacted, he 
received between $950 and $1117 in VA disability payments per 
month, and the remaining $48 to $250 per month was withheld 
for P.L.B. and P.R.B. and paid to the appellant.  

In her November 2004 initial claim for apportionment, the 
appellant indicated that she had a monthly income of $420.00 
and had monthly expenses of $720, including $400 for rent, 
$100 for phone, $120 for utilities, and $100 for food.  In 
January 2005, the appellant submitted a bank statement 
showing a negative balance and a canceled rent check in the 
amount of $550.  In a separate January 2005 statement, the 
appellant indicated that she had previously been a stay-at-
home parent to P.L.B. and P.R.B. due to the cost of 
childcare.  She further stated that she owned no real 
property, and had no financial investment assets, but 
received $393 in food stamps per month from the state of 
Wisconsin.  The appellate noted that her average monthly 
expenses were $300, but included $200 electric and gas 
charges, $75 for a cellular telephone, $52 for bus fare 
(totaling $327), plus $550 per month for rent in the home she 
shared with her half-sister.

In February 2005, the Veteran submitted a VA Form 5655, 
Financial Status Report.  Therein, he indicated that his 
monthly income was $2327, and that he had monthly expenses of 
$2397, including $850 in rent, $400 in food, $275 in 
utilities, $116 for car insurance, $300 for gasoline and car 
maintenance, $56 for student loan payments, and $400 in child 
care.

The Veteran and the appellant were divorced in May 2005.  The 
default judgment indicated that the Veteran was to pay the 
appellant $638 per month in child support for both P.L.B. and 
P.R.B., and to pay 71 percent of any uninsured medical, 
dental, hospitalization, or other health care expenses of 
P.L.B. and P.R.B, and that the appellant would have a right 
to a portion of the Veteran's pension, annuity, and 
retirement benefits.

The May 2005 RO special apportionment decision found that the 
appellant's monthly expenses exceeded her income by $82 per 
month, and noted that her sole support was through the state 
of Wisconsin (in the form of food stamps).  While noting that 
the Veteran's reported expenses exceeded his income by $70 
per month, the adjudicator found that the $400 claimed by the 
Veteran for child care was excessive, as it did not appear 
that this child care was for P.L.B. and P.R.B. but for his 
16-year-old child C.B., who was not noted to require adult 
supervision.  Moreover, the adjudicator found no evidence to 
show the Veteran provided any type of support for the 
appellant, P.L.B. and P.R.B.   Ultimately, the special 
apportionment decision awarded the appellant $187 per month 
effective December 1, 2004, and $202 per month effective 
October 24, 2006.

The appellant filed a notice of disagreement in July 2005 and 
her substantive appeal in May 2006.  Attached to the May 2006 
substantive appeal, the appellant submitted evidence of 
P.L.B. and P.R.B.'s medical, dental, and clothing expenses.  
Specifically, these included an $800 "start fee" (divided 
by 12 would result in a monthly cost of $66.67) plus $152.50 
per month for P.R.B.'s orthodontic work, not to be covered by 
dental insurance.  Additionally, the appellant submitted a 
statement of her own personal educational expenses, stated as 
$1800 per semester, or approximately $300 per month.

In a December 2006 statement, the appellant indicated that 
she continued to disagree with the apportionment amount 
awarded to her in the May 2005 special apportionment 
decision.  She indicated that the documentation she submitted 
with respect to P.R.B.'s orthodontia was only for the first 
of three phases and that additional expenses would accrue in 
the future.  Moreover, she stated that due to P.L.B. and 
P.R.B.'s young age, "clothing, life, educational, pharmacy 
expenses add up fast."  

Attached to this statement, the appellant provided pay stubs 
noting her payment through an employment agency for 
substitute teaching.  Based on these statements, it appears 
that the appellant did not work full time, and her average 
monthly income from this job was $1035.  However, she was 
required to pay an annual fee for $25 in order to be 
certified as a public school teacher; this calculates to a 
monthly expense of $2.08.  Additional documentation showed 
$312.38 per month in car payments; $115.30 per month in car 
insurance payments; and $40 per month in pharmaceutical costs 
related to P.R.B.'s orthodontia.  One-time costs of $395.19 
for car maintenance and/or repairs, and $99.71 for expenses 
related to P.L.B. and P.R.B.'s participation in school 
musical clubs, were also reported.  Specific monthly amounts 
for P.L.B. and P.R.B.'s clothing expenses were not reported.

Based on the above, the appellant's monthly income now stands 
at $1673 (from her employment, and from the child support 
payments due her according to the May 2005 divorce decree, 
and without the assistance from the state of Wisconsin, which 
appears to have been terminated due to the appellant's 
employment status), and monthly expenses at $1810.32, not 
including the monthly fraction of those one-time costs noted 
above.  This includes her 29 percent portion of P.R.B.'s 
orthodontic expenses (as directed by the May 2005 divorce 
decree, the Veteran is responsible for the remaining 71 
percent of the orthodontic expenses as it is an uncovered 
dental expense).  Thus, her monthly expenses exceed her 
monthly income by $137.32.

The Veteran has not submitted any additional evidence or 
argument since his February 2005 Financial Status Report, and 
May 2005 RO special apportionment decision that $400 per 
month for child expenses for the Veteran's 16-year-old child 
C.B. is now moot, as C.B. would have reached age 18 in 
October 2006.  Thus, the Veteran's income would appear to 
exceed his expenses by $320 per month.  However, at the time 
of the May 2005 RO special apportionment decision, the 
Veteran's responsibility to the appellant for child support 
for P.L.B. and P.R.B. was not determined, and P.R.B.'s 
orthodontic work had not yet begun; this additional $638 per 
month for child support, and $155.61 for orthodontic 
expenses, makes the Veteran's expenses exceed his income by 
$473.61 per month.

Both the appellant and the Veteran in this case incurred 
expenses that exceeded their income.  Considering that the 
appellant's monthly expenses exceeded her income and that she 
was responsible for paying P.L.B. and P.R.B.'s living and 
(partial) medical expenses, the appellant has demonstrated a 
credible financial need for increased apportionment.  
However, an increase in the amount apportioned to the 
appellant on behalf of P.L.B. and P.R.B. would also cause the 
Veteran undue hardship.  There is no evidence in the record 
that his financial picture has changed such that his income 
exceeds his expenses, and no evidence that he is not 
discharging his legal responsibilities to financially provide 
child support and 71 percent of P.L.B. and P.R.B.'s uncovered 
medical and dental expenses.  Consequently, an increase in 
the apportionment already awarded would have presented undue 
hardship to the Veteran.  Thus, the criteria for the 
assignment of an increased apportioned share of the Veteran's 
disability benefits under 38 C.F.R. § 3.451 and § 3.453 are 
not met.  The applicable regulations provide for 
consideration not only for the appellant's needs and that of 
P.L.B. and P.R.B., but also for the Veteran; based on the 
evidence of record, it appears that an increase in the 
apportionment already awarded would result in undue hardship 
to the Veteran.

For these reasons, the evidence is against the grant of an 
increased apportioned share of the Veteran's VA compensation 
benefits.  The "benefit-of-the-doubt" rule is not for 
application in a contested claim such as this case because 
the benefit of the doubt cannot be given to both an appellant 
and a veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an increased apportionment of the Veteran's 
compensation benefits for the appellant, on behalf of the 
Veteran's minor children P.L.B. and P.R.B., is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


